Exhibit 10.5


ABBVIE INC.
NON-EMPLOYEE DIRECTOR NON-QUALIFIED STOCK OPTION AGREEMENT
On this «Grant_Day» day of «Grant_Month», 2018 (the “Grant Date”), AbbVie Inc.
(the “Company”) hereby grants to «First Name» «MI» «Last Name», (the “Director”)
an Option (the “Option”) to purchase a total of «NQSOs» Shares, at the price of
$«Option_Price» per Share (the “Exercise Price”), such price being not less than
100% of the Fair Market Value of the Shares on the Grant Date.
The Option is granted under the Program and is subject to the provisions of the
Program, the Program prospectus, the Program administrative rules, applicable
Company policies, and the terms and conditions set forth in this Agreement. In
the event of any inconsistency among the provisions of this Agreement, the
provisions of the Program, the Program prospectus, and the Program
administrative rules, the provisions of the Program shall control.
The terms and conditions of the Option granted to the Director are as follows:
1.
Definitions. To the extent not defined herein, capitalized terms shall have the
same meaning as in the Program.

(a)
Agreement: This Non-Employee Director Non-Qualified Stock Option Agreement.

(b)
Data: Certain personal information about the Director held by the Company and
the Subsidiary for which the Director provides services (if applicable),
including (but not limited to) the Director’s name, home address and telephone
number, email address, date of birth, social security, passport or other
identification number, salary, nationality, job title, any Shares held in the
Company, details of all Options or any other entitlement to Shares awarded,
canceled, purchased, vested, unvested or outstanding in the Director’s favor,
for the purpose of managing and administering the Program.

(c)
Director’s Representative: The Director’s legal guardian or other legal
representative.

(d)
Option: The Non-Qualified Stock Option granted pursuant to this Agreement.

(e)
Program: The AbbVie 2013 Incentive Stock Program.

(f)
Termination: A termination from service with the Board of Directors of the
Company and all Subsidiaries.

2.
Term of Option. The Director may exercise all or a portion of the vested Option
at any time prior to the 10th anniversary of the Grant Date (the “Expiration
Date”); provided that the Option may be exercised with respect to whole Shares
only. In no event shall the Option be exercisable on or after the Expiration
Date. To the extent the Option is not exercised prior to the Expiration Date, it
shall be canceled and forfeited.

3.
Vesting. The Option is 100% vested on the Grant Date.

4.
Exercise of the Option. To the extent vested, the Option may be exercised in
whole or in part as follows:

(a)
Who May Hold/Exercise the Option.



Non-Employee Director NQSO (US) (2018)

--------------------------------------------------------------------------------







(i)
General Rule - Exercise by Director Only. During the lifetime of the Director,
the Option may be exercised only by the Director or the Director’s
Representative.

(ii)
Death Exception. If the Director dies, then the Option may be exercised only by
the executor or administrator of the estate of the Director or the person or
persons to whom rights under the Option have passed by will or the laws of
descent or distribution. Such person(s) shall furnish the appropriate tax
clearances, proof of the right of such person(s) to exercise the Option, and
other pertinent data as the Company may deem necessary.

(iii)
Transferability. Except as otherwise provided by the Committee or its delegate,
the Option is not transferable other than: (A) by will or the laws of descent
and distribution; or (B) by the Director as a gift to the Director’s spouse,
child or grandchild (the Director’s “Immediate Family”) or to a family trust, a
family partnership, a family limited liability company, or a similar arrangement
for the benefit of members of the Director’s Immediate Family. It may not be
assigned, transferred (except by will or the laws of descent and distribution),
pledged or hypothecated in any way, whether by operation of law or otherwise,
and shall not be subject to execution, attachment, or similar process. Any
attempt at assignment, transfer, pledge, hypothecation, or other disposition of
the Option contrary to the provisions hereof, and the levy of any attachment or
similar process upon such Option, shall be null and void.

(b)
Method of Exercise. The Option may be exercised only by:

(i)
delivery to the designated employee or agent of the Company of a written,
electronic, or telephonic notice of exercise, specifying the number of Shares
with respect to which the Option is then being exercised, and payment of the
full Exercise Price of the Shares being purchased in cash or with other Shares
held by the Director having a then Fair Market Value equal to the Exercise
Price;

(ii)
delivery of a properly-executed exercise notice together with a copy of
irrevocable instructions to a broker to deliver promptly to the Company the
amount of sale or loan proceeds to pay the Exercise Price;

(iii)
a combination of (i) and (ii) above; or

(iv)
any other manner approved by the Committee from time to time.

Each method of exercise requires payment of the full amount of any federal,
state, local or other applicable taxes which the Company believes are required
to be withheld and paid with respect to such exercise, as described below.
Notwithstanding the foregoing, the Company may require payment in a particular
or different method of exercise than those methods specified in Section
4(b)(i)-(iii), may allow the Director to exercise the Option only by means of a
cashless exercise (either a cashless “sell all” exercise or a cashless
“sell-to-cover” exercise) as it shall determine in its sole discretion, or may
require the Director to sell any Shares the Director acquired under the


2
Non-Employee Director NQSO (US) (2018)

--------------------------------------------------------------------------------







Program immediately or within a specified period following the Director’s
Termination (in which case, this Agreement shall give the Company the authority
to issue sales instructions on the Director’s behalf).
(c)
Payment of Taxes. To the extent permitted under applicable law and by the
Company, the Director may satisfy any federal, state, local or other applicable
taxes arising from any transaction related to the exercise of the Option
pursuant to this Agreement by:

(i)
tendering a cash payment;

(ii)
having the Company withhold Shares from the Option exercised to satisfy the
applicable withholding tax;

(iii)
tendering Shares received in connection with the Option back to the Company; or

(iv)
delivering other previously acquired Shares having a Fair Market Value
approximately equal to the amount to be withheld.

The Company shall have the right and is hereby authorized to withhold from the
Shares transferable to the Director upon any exercise of the Option or (to the
extent permitted by applicable law, including without limitation Code Section
409A) from any other compensation or other amount owing to the Director such
amount as may be necessary in the opinion of the Company to satisfy all such tax
and withholding obligations.
Notwithstanding the foregoing, if the Director is subject to Section 16(b) of
the Exchange Act, the Company will withhold using the method described in
subsection 4(c)(ii) above unless the use of such withholding method is
problematic under applicable laws or has materially adverse accounting
consequences, in which case the Committee shall determine which of the other
methods described in this subsection 4(c) or in the Program shall be used to
satisfy the applicable withholding obligations.
5.
No Right to Continued Service. This Agreement and the Director’s participation
in the Program is not and shall not be interpreted to:

(a)
form a contractual or other relationship with the Company or its Subsidiaries;

(b)
confer upon the Director any right to continue in the service of the Company or
any of its Subsidiaries; or

(c)
interfere with the ability of the Company or its Subsidiaries to terminate the
Director’s service at any time.

6.
No Contract as of Right. The grant of an Option under the Program does not
create any contractual or other right to receive additional Options or other
Program Benefits. Nothing contained in this Agreement is intended to create or
enlarge any other contractual obligations between the Company and the Director.
Future Option grants, if any, and their terms and conditions, will be at the
sole discretion of the Committee.

7.
Data Privacy.



3
Non-Employee Director NQSO (US) (2018)

--------------------------------------------------------------------------------







(a)
Pursuant to applicable personal data protection laws, the collection, processing
and transfer of the Director’s personal Data is necessary for the Company’s
administration of the Program and the Director’s participation in the Program.
The Director’s denial and/or objection to the collection, processing and
transfer of personal Data may affect his or her ability to participate in the
Program. As such (where required under applicable law), the Director:

(i)
voluntarily acknowledges, consents and agrees to the collection, use, processing
and transfer of personal Data as described herein; and

(ii)
authorizes Data recipients to receive, possess, use, retain and transfer the
Data, in electronic or other form, for purposes of implementing, administering
and managing the Director’s participation in the Program, including any
requisite transfer of such Data as may be required for the administration of the
Program and/or the subsequent holding of Shares on the Director’s behalf to a
broker or other third party with whom the Director may elect to deposit any
Shares acquired pursuant to the Program.

(b)
Data may be provided by the Director or collected, where lawful, from third
parties, and the Company will process the Data for the exclusive purpose of
implementing, administering and managing the Director’s participation in the
Program. Data processing will take place through electronic and non-electronic
means according to logics and procedures strictly correlated to the purposes for
which the Data is collected and with confidentiality and security provisions as
set forth by applicable laws and regulations in the Director’s country of
residence. Data processing operations will be performed minimizing the use of
personal and identification data when such operations are unnecessary for the
processing purposes sought. The Data will be accessible within the Company’s
organization only by those persons requiring access for purposes of the
implementation, administration and operation of the Program and for the
Director’s participation in the Program.

(c)
The Company will transfer Data as necessary for the purpose of implementation,
administration and management of the Director’s participation in the Program,
and the Company and the Subsidiary that served by the Director (if applicable)
may further transfer Data to any third parties assisting the Company in the
implementation, administration and management of the Program. These recipients
may be located throughout the world.

(d)
The Director may, at any time, exercise his or her rights provided under
applicable personal data protection laws, which may include the right to:

(i)
obtain confirmation as to the existence of the Data;

(ii)
verify the content, origin and accuracy of the Data;

(iii)
request the integration, update, amendment, deletion or blockage (for breach of
applicable laws) of the Data; and



4
Non-Employee Director NQSO (US) (2018)

--------------------------------------------------------------------------------







(iv)
oppose, for legal reasons, the collection, processing or transfer of the Data
which is not necessary or required for the implementation, administration and/or
operation of the Program and the Director’s participation in the Program.

The Director may seek to exercise these rights by contacting the Company’s
corporate human resources department.
(e)
Upon request of the Company, the Director agrees to provide an executed data
privacy consent form (or any other agreement or consent that may be required by
the Company) to the Company that the Company may deem necessary to obtain from
the Director for the purpose of administering his or her participation in the
Program in compliance with the data privacy laws in the Director’s country,
either now or in the future. The Director understands and agrees that he or she
will not be able to participate in the Program if the Director fails to provide
any such requested consent or agreement.

8.
No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding the
Option, the Director’s participation in the Program or the Director’s
acquisition or sale of the underlying Shares. The Director is hereby advised to
consult with the Director’s own personal tax, legal and financial advisors
regarding participation in the Program before taking any action related to the
Program.

9.
Entire Agreement. This Agreement and the Program constitute the entire agreement
between the Director and the Company regarding the Option and supersede all
prior and contemporaneous agreements and understandings, oral or written,
between the parties regarding the Option. Except as expressly set forth herein,
this Agreement (and any provision of this Agreement) may not be modified,
changed, clarified, or interpreted by the parties, except in a writing
specifying the modification, change, clarification, or interpretation, and
signed by a duly authorized Company officer.

10.
Succession. This Agreement shall be binding upon and operate for the benefit of
the Company and its successors and assigns, and the Director, the Director’s
Representative, and the person or persons to whom rights under the Option have
passed by will or the laws of descent or distribution.

11.
Compliance with Applicable Laws and Regulations. The Company shall not be
required to issue or deliver any Shares pursuant to this Agreement pending
compliance with all applicable federal and state securities and other laws
(including any registration requirements or tax withholding requirements) and
compliance with the rules and practices of any stock exchange upon which the
Company’s Shares are listed. If the Director relocates to another country, the
Company may establish special or alternate terms and conditions as necessary or
advisable to comply with local laws, rules or regulations, to facilitate the
operation and administration of the Option and the Program and/or to accommodate
the Director's relocation.

12.
Code Section 409A. The Option is intended to be exempt from the requirements of
Code Section 409A. The Program and this Agreement shall be administered and
interpreted in a manner consistent with this intent. If the Company determines
that the Option is subject to Code Section 409A and



5
Non-Employee Director NQSO (US) (2018)

--------------------------------------------------------------------------------







this Agreement fails to comply with that section’s requirements, the Company
may, at the Company’s sole discretion, and without the Director’s consent, amend
this Agreement to cause it to comply with Code Section 409A or otherwise be
exempt from Code Section 409A.
Although this Agreement and the Benefits provided hereunder are intended to be
exempt from the requirements of Code Section 409A, the Company does not
represent or warrant that this Agreement or the Benefits provided hereunder will
comply with Code Section 409A or any other provision of federal, state, local,
or non-United States law. None of the Company, its Subsidiaries, or their
respective directors, officers, employees or advisers shall be liable to the
Director (or any other individual claiming a benefit through the Director) for
any tax, interest, or penalties the Director may owe as a result of compensation
paid under this Agreement, and the Company and its Subsidiaries shall have no
obligation to indemnify or otherwise protect the Director from the obligation to
pay any taxes pursuant to Code Section 409A.
13.
Determinations. Each decision, determination, interpretation or other action
made or taken pursuant to the provisions of this Agreement by the Company, the
Committee or any delegate of the Committee shall be final, conclusive and
binding for all purposes and upon all persons, including, without limitation,
the Company, the Director, the Director’s Representative, and the person or
persons to whom rights under the Option have passed by will or the laws of
descent or distribution.

14.
Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, and each other provision of this Agreement shall be severable
and enforceable to the extent permitted by law. To the extent a court or
tribunal of competent jurisdiction determines that any provision of this
Agreement is invalid or unenforceable, in whole or in part, the Company, in its
sole discretion, shall have the power and authority to revise or strike such
provision to the minimum extent necessary to make it valid and enforceable to
the full extent permitted under local law.

15.
Governing Law. This Agreement shall be governed by and construed in accordance
with the laws of the State of Delaware without giving effect to any state’s
conflict of laws principles.

*    *    *
IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer as of the grant date above set forth.
ABBVIE INC.


By                                 
    
Title                             




6
Non-Employee Director NQSO (US) (2018)